103 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ronald BIRMINGHAM;  Bonnie Birmingham;  Herbert Betz;  LindaBetz, Plaintiffs-Appellants,v.METTLER-TOLEDO, INC., doing business as Toledo ScaleCompany, also known as Mettler Instrument Corp., also knownas CIBA Geigy, also known as CIBA-Geigy SA France, alsoknown as CIBA-Geigy AG Swiss, also known as RelianceElectric Engineering Co., also known as Reliance ElectricCompany;  Farrel Co., a division of USM Corporation;CIBA-Geigy Corporation, Defendants-Appellees,BRIDGESTONE/FIRESTONE, INC., Intervenor Below--Appellant.
No. 96-1426.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 19, 1996.Decided Nov. 27, 1996.

Before FAGG and HANSEN, Circuit Judges, and MAGNUSON,* District
PER CURIAM.


1
The Birmingham, Betz, and Bridgestone/Firestone appellants appeal the district court's order granting summary judgment in this diversity-based products liability action.  After de novo review, we conclude that no error of law appears, and we affirm the judgment of the district court for the reasons stated in its order.  See 8th Cir.  R. 47B. We also deny the pending motion for dismissal from the appeal and the related request for sanctions as moot.


2
Affirmed.



*
 The Honorable Paul A. Magnuson, United States District Judge for the District of Minnesota, sitting by designation